UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1290



WILLARD R. MEADOWS,

                                              Plaintiff - Appellant,

          versus


SCARLETT RATCLIFFE, Clerk of Court of Giles
County;   RANDY   CARGILL,   Attorney;   DAVID
MULLINS, Attorney; CLIFFORD JOHNSON; WILLIAM
SMITH; LEONARD STEVE SONGER; BARBARA LEE
MCGUIRE; ALBERT MCGUIRE; RANDALL DUNCAN,
Esquire, The Commonwealth Attorney; WILLIS
WOODS, The Honorable Retired Judge (Deceased),

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-99-624-R)


Submitted:   April 27, 2001                   Decided:   May 4, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior   Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.
Willard R. Meadows, Appellant Pro Se. Robert F. Rider, RIDER,
THOMAS, CLEAVELAND, FERRIS & EAKIN, Roanoke, Virginia; Randy Virlin
Cargill, MAGEE, FOSTER, GOLDSTEIN & SAYERS, P.C., Roanoke, Vir-
ginia; David Mullins, Blacksburg, Virginia; Max Jenkins, JENKINS &
QUIGLEY, Radford, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Willard Russell Meadows appeals from the district court’s

orders denying his two Fed. R. Civ. P. 60(b) motions seeking recon-

sideration of the court’s prior orders dismissing his complaint

filed under 42 U.S.C.A. § 1983 (West Supp. 2000).   We have reviewed

the record and the district court’s orders and find no abuse of

discretion.   See In re Burnley, 988 F.2d 1, 3 (4th Cir. 1992).

Accordingly, we affirm on the reasoning of the district court.

Meadows v. Ratcliffe, No. CA-99-624-R (W.D. Va. Jan. 30 & Feb. 12,

2001).   We deny the motion for oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED



                                 2